Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12-13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moote (US 5,735,171).  Moote discloses an assembly comprising: an inner shaft member (78); an outer member (72) to rotate on the inner member; and a push-on fastener (94) securing the outer member to the inner member.  The push-on fastener comprising: an annular base (144) with first and second opposing surfaces; a plurality of radially deformable radial tabs (between notches 162) projecting radially inward from the annular base; and a “low friction layer” (160) overlying the first major surface but where the inner and outer peripheral surfaces are free of the low friction layer (see Figs. 7 and 8).  Because the claims do not impart any limitations to the low friction layer the layer materials disclosed in Moote (column 6, paragraph beginning line 51) are read as “low friction”.  Moote further shows the corners (154 and 156) between inner peripheral surface and the first and second major surfaces as right angles having no curvature.  The cutting operation is product-by-process limitation wherein it is only the .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moote as applied to claim 1 above, and further in view of Puryear (US 5,320,303).  Moote does not disclose the push-on fastener having a fluoropolymer layer.  Puryear discloses a push-on fastener including a low friction Teflon (fluoropolymer) coating (column 4, line 59-61).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the push-on fastener of Moote with a low friction Teflon coating as disclosed in Puryear in order to reduce the friction between the push-on fastener and outer member.  Both Moote and Puryear teach members which rotate relative to one another and one skilled would have recognized the advantages of having less friction between those members as taught in Puryear.
In regards to claim 14, the peel strength would have been obvious for one of ordinary skill in the art through experimentation in order for the device to be operative.


Response to Remarks
The non-elected claims being canceled is acknowledged.  However, it appears they may have been in condition for rejoinder if something generic is allowable.  See MPEP 821.04(a).

The rejection under 112(b) have been obviated as a result of the amendment.

The prior art rejections remain unchanged after consideration of applicants’ remarks.  
Applicant argues that Moote includes no mention of a partial coating or leaving a peripheral surface free of a low friction layer, pointing to Moote column 6, line 50 to column 7 line 12.  In response, it is not clear where in column 6, line 50 to column 7 line 12 Moote discloses there to be a total coating or where Moote discloses the peripheral surfaces include a low friction layer.  The examiner concedes that Moote does not describe the partial coating or leaving a peripheral surface free of a low friction layer but, the feature is clearly shown in at least Figs. 8 as annotated below.  See MPEP 2125 “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972)”.

    PNG
    media_image1.png
    412
    949
    media_image1.png
    Greyscale




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677